[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                           JAN 24, 2007
                                      No. 06-12029
                                                                         THOMAS K. KAHN
                              ________________________
                                                                             CLERK
                          D. C. Docket No. 02-03165 CV-CAP-1

DOCTOR’S HOSPITAL AUGUSTA,
Assignee of Candace A. Murray, Deceased,

                                                                    Plaintiff-Appellant,
                                             versus
HORTON HOMES, INC.,
                                                                    Defendant-Cross
                                                                    Defendant-Appellee,

ACS BENEFIT SERVICES, INC.,
J. SMITH LANIER AND CO.
ADMINISTRATORS, INC.,
                                                                    Defendants-Cross
                                                                    Claimants.
                               ________________________

                  Appeal from the United States District Court for the
                             Northern District of Georgia
                            _________________________

                                     (January 24, 2007)

Before ANDERSON and BARKETT, Circuit Judges, and STROM,* District
Judge.

_______________
*Honorable Lyle E. Strom, United States District Judge for the District of Nebraska, sitting by
designation.
PER CURIAM:

      After oral argument and careful consideration, we conclude that the district

court is due to be affirmed because plaintiff has not proved that the decision of the

plan administrator was wrong. The evidence before the decision-maker clearly

indicated that Candace was not “principally dependent” on her father, the covered

employee.

      Accordingly, the judgment of the district court is

      AFFIRMED.




                                          2